UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6529



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


D’ANDRE TORRES, a/k/a “D”, a/k/a Danny Scott,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-92-153; CA-98-369-MU)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


D’Andre Torres, Appellant Pro Se. Robert James Conrad, Jr., United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          D’Andre Torres seeks to appeal the district court’s order

denying Torres’ motion under Fed. R. Civ. P. 60(b), in which Torres

sought to vacate the district court’s order dismissing as untimely

his motion filed under 28 U.S.C. § 2255 (2000).                 The order is

appealable only if a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

___ F.3d ___, ___, No. 03-6146, 2004 WL 1119646 at *4 (4th Cir. May

19, 2004). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find     that   his

constitutional   claims   are   debatable   and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Torres has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   DISMISSED




                                 - 2 -